— In an action for separation, the defendant husband appeals (1) from an order of the Supreme Court, Dutchess County, dated December 11, 1972, which granted plaintiff temporary alimony, child support and other relief; (2) as limited by his brief, from so much of a further order of the same court, dated April 20, 1973, as, upon reargument, adhered to the original decision; and (3) from an order-judgment of the same court, entered October 24, 1973, in favor of plaintiff for $2,970 for unpaid temporary alimony and child support, with $20 costs. Appeal from the order of December 11, 1972 dismissed, without costs, as academic. That order was superseded by the order of April 20, 1973, granting reargument. Order of April 20,1973 modified by adding to the second decretal paragraph thereof, which adhered to the original decision, the following: “ except that the amount awarded therein for temporary alimony and child support is reduced from $150 to $75 per week”. As so modified, said order is affirmed insofar as appealed from, without costs. Order-judgment of October 24, 1973 modified, on the facts, by reducing the figure therein of $2,970 to $1,485 and reducing the figure therein of $2,990 to $1,505. As so modified, said order-judgment is affirmed, without costs. The parties are directed to proceed promptly to trial. The amount of temporary alimony and child support originally fixed took into account the support of a 19-year-old son who was living with his mother. Because the boy was being paid a net salary of $97 per week as an employee of his father and because he has reached majority since the making of the original order for temporary alimony and child support, the support award should be reduced by the portion thereof which was reasonably attributable to the support of the son; and the order-judgment for arrears should be reduced accordingly. Gulotta, P. J'., Hopkins, Martuseello, Latham and Shapiro, JJ., concur.